DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to the examiner as the PCT application examined all the claims.  This is not found persuasive because the application was restricted under international restriction which does not require a serious burden as serious burden is a US practice. Also, the applicant has pointed to no errors within the restriction. Lastly, the difference between the product and the method would require different search strings and strategies and thus be a serious burden to the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kawahara (US 2012/0256569) and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawahara (US 2012/0256569). 
As to claim 1, Kawahara discloses a battery cell swelling detection system (figure 2, [0021], the battery module, [0008]-[0018], with the battery control device, also discussed throughout) comprising: a battery module (figure 2 #102, [0053], also discussed throughout) including one or more cells (figure 2 #101a-101f, [0053], discussed throughout); a cooling fan for cooling the battery module (figure 2 #203, [0053]-[0054], discussed throughout); first and second temperature measurement units disposed in the battery module to measure a temperature of the battery module at regular intervals (figure 2 #201a and #201b, [0053], are the first temperature measurement units that detect T1 discussed throughout; figure 2 #202 and/or the portion of #106, [0053], these are used to detect T2 and T3 which are discussed throughout); a cooling fan control unit for determining whether the cooling fan operates according to the temperature of the battery module measured by the first and second temperature measurement units and controlling an operation of the cooling fan (figure 2 #106, [0053]-[0054], discussed throughout); and a swelling occurrence determination unit for determining whether a swelling of the battery module occurs using the temperature of the battery module measured in the first and second temperature measurement units (figure 2 #106, figure 3 #301, discussed throughout, however, best discussed within [0122], this discusses that the difference between T1 and T3 can show that the battery has swollen up which is an abnormal condition, this is discussed throughout). 
The rejection is a 102/103 type rejection. This is because the prior art has several embodiments and a case can be made that there is sufficient specificity. In an effort to expedite prosecution it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the embodiments together as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). 
As to claim 2, Kawahara discloses wherein, the cooling fan control unit  (figure 2 #106, [0053]-[0054], discussed throughout) comprises: a maximum temperature extraction unit for extracting a maximum temperature value among the first and second temperature values measured in the first and second temperature measurement units (figure 2, the temperature unites are discussed above and sensor/unit would necessarily have a limit); a maximum temperature comparison unit for comparing the extracted maximum temperature value with a predetermined abnormal condition determination value (figures 2, 3 and 12, and discussed throughout show the steps that are taken to see abnormal conditions); and a cooling fan operation determination unit for determining whether the cooling fan operates according to a comparison result of the maximum temperature comparison unit (figure 4 and [0054] discusses the fan operating at different speeds and the speed/rotations being measured and compared to the draft to cool and monitor the cooling, discussed throughout), and wherein the cooling fan control unit controls an operation of the cooling fan according to the determination result on whether the cooling fan operates (figure 2-4, [0053]-[0054], discussed throughout). 
As to claim 3, Kawahara discloses wherein, when it is determined that the cooling fan operation is required, the cooling fan control unit generates a cooling fan operation On signal and transmits it to the cooling fan to control a cooling operation, and wherein when it is determined that the cooling fan operation is not required, the cooling fan control unit generates a cooling fan operation Off signal and transmits it to the cooling fan to control the cooling operation ([0053]-[0054] discusses the operation of the fan, [0116] discusses that the fan has a stop command, figure 26 shows how the fan is check, this is also seen throughout). 
As to claim 4, Kawahara discloses wherein, the swelling occurrence determination unit comprises: a cooling fan driving detection unit for detecting whether the cooling fan is driven (figure 2, #106, #203, [0053]-[0054], discussed throughout); a temperature deviation calculation unit for calculating a temperature deviation between the first and second temperature values measured in the first and second temperature measurement units (figure 2-4, and figure 26, [0122] and discussed throughout); a first swelling comparison unit for comparing the calculated temperature deviation with a predetermined first swelling determination value; and a second swelling comparison unit for comparing the calculated temperature deviation with a predetermined second swelling determination value (figures 2, the sensors #201a and #201b make the T1 and then #202 is used to make T3, thus each T1 is compared to T3 to check for swelling and thus there are more than one selling comparison, discussed throughout), wherein the temperature deviation calculation unit operates a predetermined time after the cooling fan is detected to be driven by the cooling fan driving detection unit (figure 26, figure 12, discussed throughout, as [0116], the variables that are being considered are the temperatures discussed throughout as being T1, T2 and T3, and the fan i.e. speed, on and off and filter are also discussed variables, thus it would happen after a predetermined time as any time could be predetermined). 
As to claim 5, Kawahara discloses wherein, when the calculated temperature deviation is less than the predetermined first swelling determination value according to a comparison result of the first swelling comparison unit, it is determined that a swelling first case occurs in the battery module, and when the calculated temperature deviation exceeds the predetermined second swelling determination value according to a comparison result of the second swelling comparison unit, it is determined that a swelling second case occurs in the battery module (figure 2, #201a and #201b are used to get T1 and #202 is used to obtain T3, T3 and T1 are used to determine swelling, [0116] and figure 4, the prior art discussed that these are compared to past and expected data to determine swelling, discussed throughout).  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724